CAUSE NO. 29541

STATE OF TEXAS                                 §       IN THE DISTRICT COURT
                                                                            FILED IN
                                               §                     5th COURT OF APPEALS
v.                                             §                          DALLAS, TEXAS
                                                       196TH JUDICIAL DISTRICT
                                               §                     10/13/2015 4:20:38 PM
PAMELA DIANE CONTRERAS                         §       HUNT COUNTY, TEXAS   LISA MATZ
                                                                              Clerk
                       FINDINGS AND RECOMMENDATIONS

       On October 6, 2015, the Court conducted a hearing in the above numbered and

entitled cause pursuant to an Order of the Court of Appeals, Fifth Appellate District.

After the hearing, the Court makes the following Findings and Recommendations:

       1.      The Court finds that Pamela Diane Contreras ("Defendant" herein) is

indigent, and wishes to prosecute the appeal of this matter in Appellate Cause Number

05-15-00544-CR.

       2.      The Court finds that Mr. Jason Duff, appellate counsel for Defendant, has

failed to file appellant's brief herein due to his heavy appellate schedule.

       3.      Mr. Duff has assured this Court that he will file appellant's brief not later

than 5:00p.m. on Friday, October 9, 2015.

       4.      The Court therefore recommends to the Hon. Fifth Appellate District

Court that it allow Mr. Jason Duff to file Appellant's Brief on or before Wednesday,

October 9, 2015 at 5:00p.m., and that this Court be allowed to remove him as appellate

counsel should he fail to do so.

       SIGNED on this the 13 111 day ofOctob




FINDINGS AND RECOMMENDATIONS                                                      PAGE SOLO